        Case 4:19-cr-50153-RM-JR Document 1-1 Filed 08/21/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,
                                                  Case No.
                             Plaintiff,
                                                  COUNT ONE:
       v.                                         (Felon in Possession of a Firearm)
                                                  18 U.S.C. §§ 922(g)(1) and 924(a)(2)
STEVEN R. BANKS,                                  [NMT: Ten Years Imprisonment,
[DOB: 03/15/1986]                                 $250,000 Fine, Three Years Supervised
                                                  Release, Plus $100 Special Assessment]
                             Defendant.           Class C Felony

                                     INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       On or about February 16, 2016, in the Western District of Missouri, STEVEN R. BANKS,

defendant, having been convicted of a crime punishable by imprisonment for a term exceeding one

year, did knowingly possess, in and affecting commerce, a firearm, that is, a Ruger Model 24/7, .40

caliber pistol, Serial Number SHY84722, which had been transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                                    A TRUE BILL.


       3/10/16
DATE                                                FOREPERSON OF THE GRAND JURY


        /s/ Justin G. Davids
Justin G. Davids, #57661
Assistant United States Attorney
Narcotics & Violent Crimes Unit
Western District of Missouri




            Case 4:16-cr-00083-RK Document 11 Filed 03/10/16 Page 1 of 1
